EXHIBIT 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the following Registration Statements of Vornado Realty L.P. of our report dated March 26, 2015 relating to the consolidated balance sheets of Toys “R” Us, Inc. and subsidiaries (the “Company”) as of January 31, 2015 and February 1, 2014 and the related consolidated statements of operations, comprehensive loss, stockholders’ (deficit) equity, and cash flows for each of the three fiscal years in the period ended January 31, 2015 and the related financial statement schedule, and our report dated March 26, 2015 relating to the effectiveness of the Company’s internal control over financial reporting as of January 31, 2015, appearing in the Annual Report on Form 10-K of the Company for the year ended January 31, 2015: Amendment No. 4 to Registration Statement No. 333-40787 on Form S-3 Amendment No. 4 to Registration Statement No. 333-29013 on Form S-3 Registration Statement No. 333-108138 on Form S-3 Registration Statement No. 333-122306 on Form S-3 Registration Statement No. 333-138367 on Form S-3 Registration Statement No. 333-162775 on Form S-3 Registration Statement No. 333-180640 on Form S-3 /s/ Deloitte & Touche LLP New York, New York March
